DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 10-34 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 10, the claim term “having” (line 5) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open.
For claim 15, the claim term “has” (line 1) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open.
For claim 21, the claim term “has” (line 1) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open.
For claim 27, the claim term “has” (line 1) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open.
For claim 29, the claim term “has” (line 1) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open.
Dependent claim(s) 11-34 fail to cure the ambiguity of independent claim 10, thus claim(s) 10-34 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 10-14 and 16-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,928,176 to Nakatani in view of U.S. Patent No. 4,767,398 to Blasius Jr. and WO 85/05296 to Mattina.
For claim 10, Nakatani discloses a biological specimen collection swab configured for collecting biological specimen to be analyzed (Abstract), the swab comprising:
a rod (1) (Fig. 1) (col. 2, lines 46-48), terminating in a tip (“one end of the stick”, col. 2, lines 46-48) (see Fig. 1); and
a layer of fibers (11) (Fig. 2) (col. 3, lines 26-32) which were disposed on a surface of the tip (as can be seen in Fig. 1), the fibers of said layer of fibers having a length of 0.6 to 3 mm (col. 3, lines 65-67) and the layer of fibers being configured to have capillarity hydrophilic properties (col. 2, lines 45-49, the fibers are made from cotton which has both capillarity and hydrophilic properties) (Examiner’s Note: Applicant’s specification recognizes that cotton is one the fibers that can be used).
Nakatani does not expressly disclose that the layer of fibers were disposed by flocking.
However, Blasius Jr. teaches disposing a layer of fibers on a swab by flocking (15) (Fig. 2).
It would have been obvious to a skilled artisan to modify Nakatani such that the layer of fibers were disposed by flocking, in view of the teachings of Blasius Jr., for the obvious advantage of “exhibiting better pick up and release qualities (see col. 2, lines 1-3 of Blasius Jr.).
Nakatani and Dabi do not expressly disclose the layer of fibers configured to be capable of absorbing at least a quantity of 40 µl of liquid in the layers of fibers on the tip of the rod.
However, Mattina teaches a swab having a layer of fibers (paragraph bridging pages 6 and 7 and first full paragraph of page 8), where the swab is configured to be capable of absorbing at least a quantity of 40 µl of liquid in the layers of fibers on the tip of the rod (page 9, first full paragraph).
It would also have been obvious to a skilled artisan to optimize Nakatani such that the layer of fibers is configured to be capable of absorbing at least a quantity of 40 µl of liquid in the layers of fibers on the tip of the rod given that Mattina recognizes that the capability of absorption of a layer of fibers is a result-effective variable that is dependent on the absorbency and area/size of the material of the fibers, and Mattina expressly discloses a range that is above 40 µl of liquid (see page 9, first full paragraph of Mattina). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Thus, such a modification is obvious because it only involves routine skill in the art to optimize this parameter, based on the desired absorbency that is required.
For claim 11, Nakatani further discloses wherein the swab is a clinical swab configured for human clinical collection of biological specimens to be analyzed (col. 1, lines 6-7).
For claim 12, Nakatani further discloses wherein the swab is configured and destined (Examiner’s Note: functional language, i.e., capable of) to be partially inserted into a body cavity of a patient to collect, in said layer of fibers, biological specimen to be analyzed (col. 1, lines 6-13).
For claim 13, Nakatani further discloses wherein the swab is a nasopharyngeal swab which is configured and destined (Examiner’s Note: functional language, i.e., capable of) to be inserted at least partially into a nasal cavity of a patient for specimen collection (col. 1, lines 6-7).
For claim 14, Nakatani further discloses wherein the biological specimen collection swab is sterile (col. 4, lines 53-55).
For claim 16, Nakatani further discloses wherein said rod tip is shaped with a rounded geometry (as can be seen in Figs. 1-2).
For claim 17, Nakatani, as modified, further discloses wherein said layer of fibers is configured to be capable of absorbing at least a quantity of 100 µl of liquid in the layer of fibers on the tip of the rod (page 9, first full paragraph of Mattina).
For claim 18, Nakatani, as modified, further discloses wherein said fibers were disposed on the surface of the tip by flocking in an oriented manner (as can be seen in Fig. 2 of Blasius Jr.).
For claim 19, Nakatani, as modified, further discloses wherein said fibers were disposed on the surface of the tip by flocking in an electrostatic field (Examiner’s Note: this claim language being construed as product-by-process) (as can be seen in Fig. 2 of Blasius Jr.).
For claim 20, Nakatani further discloses wherein said layer of fibers is configured to be capable of absorbing said specimen by capillarity effect (col. 2, lines 45-49, the fibers are made from cotton which has both capillarity and hydrophilic properties) (Examiner’s Note: Applicant’s specification recognizes that cotton is one the fibers that can be used).
For claim 21, Nakatani, as modified, further discloses wherein said layer of fibers has an amount of fibers capable of absorbing said quantity of specimens (page 9, first full paragraph of Mattina).
For claim 22, Nakatani, as modified, further discloses wherein said fibers define capillaries conferring hydrophilic properties to the layer of fibers by capillarity (as can be seen in Fig. 2 of Blasius Jr.).
For claim 23, Naktani, as modified, further discloses wherein said layer of fibers was disposed on the surface of the tip by a flocking technique in which the fibers were deposited in an ordered manner on the tip of the rod (as can be seen in Fig. 2 of Blasius Jr.).
For claim 24, Nakatani, as modified, further discloses wherein said layer of fibers was disposed on the surface of the tip by a flocking technique in which the fibers were deposited perpendicularly to the surface of the tip of the rod (as can be seen in Fig. 2 of Blasius Jr.).
For claim 25, Nakatani further discloses wherein said layer of fibers is directly deposited on a surface of said tip (as can be seen in Fig. 2).
For claim 26, Nakatani further discloses wherein the layer of fibers cover the tip of the rod (as can be seen in Figs. 1-2).
For claim 27, Nakatani further discloses wherein said layer of fibers has a thickness of 0.6 to 3 mm (col. 3, lines 5-6 and 18-20, i.e., the thickness of the layer is determined from the diameter of the lump subtracting the diameter of the rod).
For claim 28, Nakatani further discloses wherein said rod is plastic rod and wherein the tip of the rod is rigid (col. 2, lines 63-66).
For claim 29, Nakatani further discloses wherein said rod is a plastic rod and has a diameter from 1 mm to 2.5 mm. wherein said rod is a plastic rod (col. 2, lines 63-66) and has a diameter from 1 mm to 2.5 mm (col. 2, lines 50-51).
For claim 30, Nakatani further discloses wherein the fibers are made of polyester and/or polyamide (col. 2, lines 30-34).
For claim 31, Nakatani, as modified, further discloses a method of collecting a specimen comprising liquid (col. 1, lines 9-13) by using a swab according to claim 1 (see rejection of claim 1), the method comprising the step of collecting a specimen by absorbing a quantity of at least 40 µl of said liquid in said layer of fibers on the tip of the rod (page 9, first full paragraph of Mattina).
For claim 32, Nakatani, as modified, further discloses at least 100 µl of said liquid are absorbed in said layer of fibers disposed on the tip of the rod during said step of collecting a specimen (page 9, first full paragraph of Mattina).
For claim 33, Nakatani further discloses wherein said swab is partially inserted into a body cavity of a patient to collect said specimen to be analyzed in said layer of fibers (col. 1, lines 9-13).
Claim(s) 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakatani in view of Blasius Jr. and Mattina, and further in view of U.S. Patent No. 5,009,846 to Gavet et al. (hereinafter “Gavet”).
For claim 15, Nakatani, Blasius Jr., and Mattina do not expressly disclose wherein said layer of fibers has a fiber count of 1.7 to 3.3 dex.
However, Gavet teaches wherein said layer of fibers has a fiber count of 1.7 to 3.3 dex (col. 3, lines 17-21).
It would have been obvious to a skilled artisan to modify Nakatani wherein said layer of fibers has a fiber count of 1.7 to 3.3 dex, in view of the teachings of Gavet, because such a modification would be the simple substitution of the number of fibers used in the swab that would lead to the predictable result of absorbing a liquid specimen.
Claim(s) 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakatani in view of Habib and Mattina, and further in view of U.S. Patent No. 4,877,037 to Ko et al. (hereinafter “Ko”).
For claim 34, Nakatani, Habib, and Mattina do not expressly disclose storing and/or transporting said quantity of specimen in said layer of fibers and a step of releasing said quantity of specimen from said layer of fibers and a step of analyzing said quantity of specimen.
However, Ko teaches storing and/or transporting said quantity of specimen in said layer of fibers (col. 3, lines 37-46) and a step of releasing said quantity of specimen from said layer of fibers (col. 7, lines 4-8) and a step of analyzing said quantity of specimen (col. 7, lines 15-18).
It would have been obvious to a skilled artisan to modify Nakatani to include storing and/or transporting said quantity of specimen in said layer of fibers and a step of releasing said quantity of specimen from said layer of fibers and a step of analyzing said quantity of specimen, in view of the teachings of Ko, for the obvious advantage of examining and/or testing the liquid specimen (see Abstract of Ko).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 10, 15, 17, and 28 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 30-33 of U.S. Patent No. 10,327,741 to Triva. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the current application are broader and anticipated by the claims in Triva.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818. The examiner can normally be reached M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791